EXHIBIT 32 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 David H. Dunn, President and Chief Executive Officer and Rick A. Rosinski, Chief Operating Officer and Treasurer of Wolverine Bancorp, Inc. (the “Company”) each certify in their capacity as officers of the Company that they have reviewed the Amendment No. 1 to the Annual Report of the Company on Form 10-K/A for the year ended December 31, 2016 and that to the best of their knowledge: the Report fully complies with the requirements of Sections 13(a) of the Securities Exchange Act of 1934; and the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. July 27, 2017 /s/ David H. Dunn Date David H. Dunn President and Chief Executive Officer July 27, 2017 /s/ Rick A. Rosinski Date Rick A. Rosinski Chief Operating Officer and Treasurer
